Citation Nr: 1525281	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-16 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2012 rating decision by the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Veteran's May 2015 statements may be construed as raising a claim for entitlement to an earlier effective date for the award of service connection for PTSD, and that matter has not been adjudicated or otherwise addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

A review of the record shows that additional development is required prior to appellate review.  Although at his July 2014 hearing the Veteran reported that his PTSD had not increased in severity since a VA examination in January 2014, the Board finds the medical evidence of record includes inconsistent reports as to psychiatric diagnoses and symptom manifestation that cannot be resolved by the evidence of record.  The Board notes that a September 2012 VA examiner provided a diagnosis of PTSD related to service, and found personality disorder and depressive disorder were not related to military service.  The symptoms attributed to PTSD included depressed mood, anxiety, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  However, a January 2014 VA examiner provided a diagnosis of PTSD and found there were no other mental disorders.  The symptoms attributed to PTSD included anxiety, chronic sleep impairment, and disturbance of motivation and mood.  The examiner also noted the Veteran "endorsed a high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders, raising the suspicion of malingering," and provided no rationale for the finding of occupational and social impairment due to mild and transient PTSD symptoms.  Additionally, this finding appears to be inconsistent with a subsequent statement in that report, identified as "Criterion G:," noting that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

At his hearing the Veteran also reported that he could not be around people, that his work had been affected by his anger episodes and behavior, that he was currently living separately from his spouse, and that he had problems with memory.  These matters have not been addressed by the examination findings or record.

In addition, the Veteran has advanced a claim for earlier effective date for service connection for PTSD.  That claim is inextricably intertwined with the claim for increased initial rating for PTSD.  Therefore, that claim must be adjudicated before the claim for increased rating can be resolved.

Accordingly, the case is REMANDED for the following action:

1.  Consider the claim for earlier effective date for service connection for PTSD and adjudicate that claim if appropriate.  Inform the Veteran of his appeal rights.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

3.  Schedule the Veteran for a VA examination to determine the severity of service-connected PTSD.  The examiner must review the evidence of record and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner must provide an opinion regarding the levels of occupational and social impairment caused by PTSD and describe the symptomatology that results in those levels of impairment. 

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

